Citation Nr: 1200634	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-39 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to an effective date, earlier than October 11, 2007, for the grant of a 20 percent rating for a left knee disability. 

2.  Entitlement to a rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from December 1994 to December 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision. 


FINDINGS OF FACT

1.  At his hearing before the RO in March 2009, the Veteran clearly and unequivocally indicated that he wished to withdraw his appeal of the issue of a rating in excess of 20 percent for a left knee disability.

2.  The Veteran was granted service connection for his left knee disability in a March 1997 rating decision, and he was assigned a temporary total rating in an April 2002 rating decision; but he failed to perfect an appeal of either rating decision. 

3.  The Veteran's claim for a rating in excess of 10 percent for his left knee disability was received on October 11, 2007, and no evidence is of record making it factually ascertainable that his left knee warranted a 20 percent rating in the year prior to the receipt of his complaint.


CONCLUSIONS OF LAW

1.  Criteria for withdrawal of a Substantive Appeal by the Veteran of his claim for a rating in excess of 20 percent for a left knee disability have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an effective date earlier than October 11, 2007, for the award of a 20 percent evaluation for a left knee disability have not been met.  38 U.S.C.A.  §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400(o)(1) (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in excess of 20 percent for the Veteran's left knee 

At his hearing before the RO in March 2009, the Veteran clearly and unequivocally indicated that he wished to withdraw his appeal of the issue of a rating in excess of 20 percent for a left knee disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal with regard to a rating in excess of 20 percent for a left knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  

II.  Effective Date 

In March 2009, the Veteran testified at a hearing before the RO, asserting that his 20 percent rating for his left knee disability should date back to the date of his discharge in 1995.  His rationale was that an MRI in 1997 showed a partial anterior cruciate ligament (ACL) tear, which he felt should have merited a 20 percent rating based on moderate instability.  The Veteran denied that any evidence was missing from the record that might support an earlier effective date.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

The Veteran believes that the 20 percent rating for his left knee should be granted retroactive to his separation from service or at least to the date he initially filed his claim for service connection (in 1997).  It is not disputed that the Veteran's 20 percent rating was made effective the date his claim for an increased rating was received in October 2007; as such, the Board must first determine whether any earlier claim had not become final, such that an earlier effective date might be warranted. 

The basic procedural history of the Veteran's service connected left knee disability is as follows:  

In January 1997, the Veteran filed a claim seeking service connection for his left knee.  Service connection was granted by a March 1997 rating decision and a 10 percent disability rating was assigned as of the date of claim.  The Veteran filed a notice of disagreement in July 1997, suggesting that his rating should be higher than the 10 percent rating that had been assigned.  A statement of the case was then issued in January 1998, explaining to the Veteran that to perfect his claim to the Board he needed to file a substantive appeal.  A VA examination was then provided in February 2008, and following the examination, a supplemental statement of the case (SSOC) was issued in April 1998.  

In the SUPPLEMENTAL STATEMENT OF THE CASE, it was again explained to the Veteran that to perfect an appeal he still needed to file a substantive appeal.  However, no substantive appeal was received from the Veteran, and the March 1997 rating decision became final.

In September 1998, the Veteran filed a claim seeking an increased rating for his left knee.  No action initially appears to have been taken on this claim, and in January 2002, the Veteran again submitted a letter describing problems he was having with his left knee.  In an April 2002 rating decision, the RO addressed the Veteran's claims, assigning a temporary 100 percent rating for post-surgical convalescence for October 1997 and then returning the Veteran's left knee rating to 10 percent as of November 1, 1997.  The Veteran did not respond, and that rating decision also became final.  No additional statements or evidence was received from the Veteran for a number of years thereafter.

As such, the record shows that the Veteran did not perfect an appeal of the initial April 1997 rating decision which granted service connection.  The Veteran also failed to appeal the April 2002 rating decision which assigned a temporary total rating, but then returned the Veteran's knee rating to 10 percent.  Because both of those rating decisions have become final, neither decision can be revised except by a finding of clear and unmistakable error (CUE) (or by the submission of service treatment records which were not previously of record, which has not been done here).

In April 2008, the Veteran wrote a statement in which he suggested that the 20 percent rating for his left knee disability should be higher.  He also suggested that the 20 percent rating should go back to the date of his discharge, because he felt that the initial knee rating was based upon a misdiagnosis.  

This statement was primarily treated as a notice of disagreement with regard to the 20 percent rating and the effective date of the rating.  However, the RO also separately treated it as an allegation that a clear and unmistakable error (CUE) had been made; and in an August 2008 rating decision, the RO denied the CUE claim.  The Veteran never filed a notice of disagreement with the rating decision that found no CUE; and, as such, the Board has no jurisdiction to consider such an issue.  Moreover, the Board notes that CUE is a very specific and rare kind of error, and an allegation of CUE must be plead with specificity, identifying both the rating decision in which it is alleged clear error was made, and explaining why but for the alleged error, the result would have been different.  It is noted that the Veteran has not specifically identified any rating decision in which any error was made, nor has he specifically explained how the result would be different.  Thus, the Board concludes that no claim of CUE is before it, and even if it were concluded that one was before the Board, there is no basis for a finding that CUE was made.

While a CUE claim is not currently before the Board, the Board must still consider whether an effective date earlier than October 11, 2007 is warranted for the grant of a 20 percent rating for the Veteran's left knee disability.

On October 11, 2007, a letter was received from the Veteran requesting an increased rating for his left knee.  A VA examination was provided in December 2007; and, based on the findings of the examination, the Veteran's left knee rating was increased from 10 to 20 percent and made effective the date his claim was received in October 2007.

As such, VA must consider whether there is any medical evidence between October 11, 2006 and October 11, 2007, making it factually ascertainable that the Veteran's left knee disability was 20 percent disabling.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

Here, VA treatment records were requested, but none of the treatment records that were obtained addressed treatment of the Veteran's left knee between October 11, 2006 and October 11, 2007.  It is also noted that the Veteran did not specifically address the period between October 2006 and October 2007 in his testimony.  As such, there is no basis for awarding an effective date earlier than October 11, 2007 for the assignment of a 20 percent rating.  


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in October 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran specifically denied receiving any private treatment for his left knee disability at his hearing before the RO.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

The claim for a rating in excess of 20 percent for a left knee disability is dismissed.

An effective date earlier than October 11, 2007 for the assignment of a 20 percent rating for a left knee disability is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


